Title: From James Madison to William C. C. Claiborne, 9 April 1802 (Abstract)
From: Madison, James
To: Claiborne, William C. C.


9 April 1802, Department of State. Encloses Claiborne’s commission as governor of the Mississippi Territory.
 

   
   Tr and Tr of enclosure (Ms-Ar: Claiborne Executive Journal). 2 pp. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:115–16. Enclosure is a copy of a 26 Jan. 1802 commission by Jefferson appointing Claiborne to a three-year term.



   
   Claiborne’s earlier commission was an interim appointment, authorizing him to hold office until the end of the next Senate session (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:321 n. 1). Claiborne’s nomination was confirmed by the Senate on 26 Jan. 1802 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:401, 405).


